--------------------------------------------------------------------------------

Exhibit 10.6


CONVERTIBLE DEBENTURE


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS.  THE
SECURITIES ARE SUBJECT TO RESTRICTIONS OF TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING
MATERIALS.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


ISSUANCE
DATE                                                                                                July
31, 2008
CONVERTIBLE DEBENTURE
DUE                                                                   December
31, 2011
AMOUNT                                                                                                             
US$ 1’000’000.--


FOR VALUE RECEIVED, Material Technologies, Inc., a Delaware corporation (the
“Company”), hereby promises to pay KREUZFELD LTD. or registered assigns (the
“Holder”) on December 31, 2011 (the “Maturity Date”), the original principal
amount of  US$ one million (US$ 1’000’000.--), and to pay interest on the
principal amount hereof, in such amounts, at such times and on such terms and
conditions as are specified herein.
 
Article 1. Interest


The Company shall pay interest on the unpaid principal amount and accrued but
unpaid interest of this Convertible Debenture (the “Debenture”) in quarterly
payments of accrued interest, payable on the first day of each quarter, at the
rate of Ten Percent (10%) per annum, payable in arrears, in cash, until the
principal amount hereof is paid in full or has been converted.  Interest shall
accrue from the date of each advance, on the full amount of such
advance.  Notwithstanding the foregoing, the Company shall have the right to
defer payment of interest until the Maturity Date, provided that the Company
shall not defer any interest payments to the extent of positive Earnings Before
Interest, Taxes, Depreciation and Amortization (“EBITDA”).  Therefore, at the
election of the Company, interest may be paid out of, and only to the extent of,
EBITDA, until the Maturity Date, at which time all principal and accrued but
unpaid interest shall be due and payable.


Article 2. Method of Payment


The Company may SWIFT wire the payment of interest to the account designated by
the Holder of this Debenture.  Alternatively, the Company shall have the right
at any time to pay accrued but unpaid interest in shares of the Company’s Class
A Common Stock (“Common Stock”), based on a price equal to fifty percent (50%)
of the average closing price of such Common Stock for the ten trading days prior
to issuance of such Common Stock to the Holder, so long as such shares are

 
 

--------------------------------------------------------------------------------

 

actually delivered to the Holder within seven business days of issuance.  In the
event the Company elects to pay any accrued interest by issuance of Common
Stock, then the Company shall notify the Holder in writing not less than ten
(10) business days prior to the issuance of such shares, and the Holder shall
have the right at any time before receipt of delivery of such shares to notify
the Company of the Holder’s desire not to accept payment of interest in the form
of Common Stock.  In such event, the Company shall not have the right to pay any
accrued interest in the form of Common Stock.  In such event the Company shall
have the right to continue to accrue such interest until the Maturity Date.


The Company shall have the right at any time to prepay the Debenture in whole or
in part, upon not less than fifteen (15) days prior written notice to the
Holders (a “Prepayment Notice”).  Other than with respect to a prepayment
arising under Section 3.1(b), during the fifteen (15) days following the
Holder’s receipt of such Prepayment Notice, the Holder shall have the right to
convert this Debenture at the then applicable Conversion Price, notwithstanding
any notice provision or conversion limitation set forth in Section 3.1(a), which
shall in such event not apply and be waived.


Article 3.  Conversion


Section 3.1.  Conversion Privilege


(a)           The Holder of this Debenture shall have the right, at its option,
to convert this Debenture into shares of Common Stock at any time following the
date hereof, and then only after not less than thirty (30) days prior notice to
the Company.  The number of shares of Common Stock issuable upon the conversion
of this Debenture is determined pursuant to Section 3.2 and rounding the result
to the nearest whole share.  At any time after delivery by Holder to the Company
of a Notice of Intent to Convert, the Company shall not have the right to
pre-pay the balance due on the Debenture, and the Holder shall convert the
Debenture according to the terms herein on the 30th day following the mailing or
transmission of such notice of intent (the “Notice of Intent Date”).  In the
event such notice of intent is mailed or transmitted within 30 days of the
Maturity Date, the Holder shall have the right to extend the Maturity Date so as
to allow conversion of the Debenture 30 days after the Notice of Intent Date.
 
(b)           In the event the Holder of the Debenture elects to convert all or
any portion of the Debenture into Common Stock at any time, and the then
applicable Conversion Price is less than $0.10 per share, then the Company shall
have the right, at any time during the 30 days following the date of the
Holder’s Notice of Conversion, to prepay all or any portion of the Debenture
that has been requested to be converted, and the Company will therefore not be
required to issue shares of Common Stock upon conversion so long as such
Debenture is paid with good, cleared funds prior to the date the Company is
required to issue the Common Stock.  This provision shall be waived in the event
the Holder at any time elects to convert the Debenture at a Conversion Price
equal to $0.10.


(c)           Less than all of the principal amount of this Debenture may be
converted into Common Stock if the portion converted is $1,000 or a whole
multiple of $1,000 and the provisions of this Article 3 that apply to the
conversion of all of the Debenture shall also apply to the conversion of a
portion of it.  This Debenture may not be converted, whether in whole or in
part, except in accordance with Article 3.

 
 

--------------------------------------------------------------------------------

 

Section 3.2.  Conversion Procedure.


(a)           Debentures.  Subject to Section 3.1, after having received not
less than thirty (30) days prior notice of Holder’s intent to purchase (which
notice shall not in any event obligate the Holder to convert any portion of this
Debenture), upon the Company’s receipt of a facsimile or original of Holder’s
duly completed and signed Notice of Conversion (a copy of which is attached
hereto as Exhibit A), the Company shall instruct its transfer agent to issue one
or more Certificates representing that number of shares of Common Stock into
which the Debentures are convertible in accordance with the provisions regarding
conversion.  The Company’s transfer agent or attorney shall act as Registrar and
shall maintain an appropriate ledger containing the necessary information with
respect to each Debenture.


(b)           Conversion Date.  Such conversion shall be effectuated by
surrendering to the Company, or its attorney, the Debentures (or a copy thereof
if the Holder certifies that the original has been lost or destroyed) to be
converted together with a facsimile or original of the signed Notice of
Conversion.  The date on which the Notice of Conversion is effective
(“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or original of the signed Notice of
Conversion, and so long as the time limitations set forth in Section 3.1(a) have
been satisfied.  The Company shall deliver to the Holder, or per the Holder’s
instructions, the shares of Common Stock within seven (7) business days of
receipt of the Debentures to be converted.


(c)           Common Stock to be Issued.  Subject to the time limitations set
forth in Section 3.2(a) above, upon the conversion of any Debentures and upon
receipt by the Company or its attorney of a facsimile or original of Holder’s
signed Notice of Conversion, Company shall instruct Company’s transfer agent to
issue Stock Certificates in the name of Holder (or its nominee) and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion, as applicable.


(d)           Rule 144.  If, on the Conversion Date, the Common Stock issuable
upon conversion of this Debenture is eligible to be issued without the
restrictive legend required by Rule 144, the Company will, at its own expense,
provide any and all legal opinions required for the issuance of the Common Stock
without restrictive legends and within five business days.


(e)           Conversion Rate.  Subject to the time limitations set forth in
Section 3.1(a), Holder is entitled to convert this Debenture, plus accrued but
unpaid interest, into Common Stock of the Company at the lesser of (i) 50% of
the averaged ten closing prices for the Company’s Common Stock for the ten (10)
trading days immediately preceding the Conversion Date or (ii) $0.10 (the lesser
of the two being referred to as the “Conversion Price”).  No fractional shares
or scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded up or down, as the case may be, to
the nearest whole share.


(f)           Nothing contained in this Debenture shall be deemed to establish
or require the payment of interest to the Holder at a rate in excess of the
maximum rate permitted by governing law.  In the event that the rate of interest
required to be paid exceeds the maximum rate permitted by

 
 

--------------------------------------------------------------------------------

 

governing law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess shall be returned with reasonable promptness by the Holder to the
Company.


(g)           It shall be the Company’s responsibility to take all necessary
actions and to bear all such costs to issue certificates for the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required.  The person in whose name
the certificate of Common Stock is to be registered shall be treated as a
shareholder of record on and after the conversion date. Upon surrender of any
Debentures that are to be converted in part, the Company shall issue to the
Holder new Debentures representing the unconverted amount, if so requested by
Holder.


(h)           Payment of Taxes.  The Company shall pay all documentary stamp
taxes, if any, attributable to the initial issuance of the Common Stock;
provided, however, that the Company shall not be required to pay any tax or
taxes which may be payable, (i) with respect to any secondary transfer of the
Debentures or the Common Stock issuable upon exercise hereof or (ii) as a result
of the issuance of the Common Stock to any person other than the Holder, and the
Company shall not be required to issue or deliver any certificate for any Common
Stock unless and until the person requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have produced evidence that
such tax has been paid to the appropriate taxing authority.


(i)           Conversion Default.  If, at any time Holder submits a Notice of
Conversion and the Company does not have sufficient authorized but unissued
shares of Common Stock available to effect, in full, a conversion of the
Debentures (a “Conversion Default”), the Company shall promptly issue so many of
its authorized shares as are then available, and then use its best efforts to
take such action as may be required to increase the authorized shares of the
Company in order to provide for the issuance of all required shares upon
Conversion.
 
Section 3.3.  Company to Reserve Stock.  The Company shall reserve the number of
shares of Common Stock required pursuant to and upon the terms set forth in the
Subscription Agreement, to permit the conversion of this Debenture.  All shares
of Common Stock which may be issued upon the conversion hereof shall upon
issuance be validly issued,  fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issuance thereof.
 
Section 3.4.  Restrictions on Transfer.  This Debenture has not been registered
under the Securities Act of 1933, as amended, (the “Act”) and is being issued
under Section 4(2) of the Act and Rule 506 of Regulation D promulgated under the
Act.  This Debenture and the Common Stock issuable upon the conversion thereof
may only be offered or sold pursuant to registration under or an exemption from
the Act.  In the event the Company shall file a registration statement with the
Securities and Exchange Commission, on any form other than a Form S-8, then the
Company shall register the shares issuable upon conversion of this Debenture, as
well as any other shares requested to be registered by the Holder.
 
Section 3.5.  Mergers, Etc.  If the Company merges or consolidates with another
corporation or sells or transfers all or substantially all of its assets to
another person and the holders of the Common Stock are entitled to receive
stock, securities or property in respect of or in exchange for

 
 

--------------------------------------------------------------------------------

 

Common Stock, then as a condition of such merger, consolidation, sale or
transfer, the Company and any such successor, purchaser or transferee shall
amend this Debenture to provide that it may thereafter be converted on the terms
and subject to the conditions set forth above into the kind and amount of stock,
securities or property receivable upon such merger, consolidation, sale or
transfer by a holder of the number of shares of Common Stock into which this
Debenture might have been converted immediately before such merger,
consolidation, sale or transfer, subject to adjustments which shall be as nearly
equivalent as may be practicable to adjustments provided for in this Article 3.
 
Article 4.  Mergers
 
Any reference herein to the Company shall refer to such surviving or transferee
corporation and the obligations of the Company shall terminate upon such written
assumption.
 
Article 5.  Reports
 
The Company will mail to the Holder hereof at its address as shown on the
Register a copy of any annual, quarterly or other report or proxy statement that
it gives to its shareholders generally at the time such report or statement is
sent to shareholders, unless such report is timely filed with the United States
Securities and Exchange Commission.
 
Article 6.  Defaults and Remedies
 
Section 6.1.  Events of Default.  An “Event of Default” occurs if (a) the
Company does not make the payment of the principal of this Debenture when the
same becomes due and payable at maturity, upon redemption or otherwise, (b) the
Company does not make a payment, other than a payment of principal, for a period
of five (5) business days after its due date, (c) any of the Company’s
representations or warranties contained in this Debenture were false when made
or the Company fails to comply with any of its other agreements in this
Debenture and such failure continues for the period and after the notice
specified below, (d) the Company shall violate or breach any of the covenants
contained in this Agreement, or (e) the Company pursuant to or within the
meaning of any Bankruptcy Law (as hereinafter defined):  (i) commences a
voluntary petition under Bankruptcy Law; (ii) consents to the entry of an order
for relief against it in an involuntary bankruptcy petition; (iii) consents to
the appointment of a Custodian (as hereinafter defined) of it or for all or
substantially all of its property or (iv) makes a general assignment for the
benefit of its creditors or (v) a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that:  (A) is for relief against the
Company in an involuntary bankruptcy petition; (B) appoints a Custodian of the
Company or for all or substantially all of its property or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for 60 days.  As used in this Section 6.1, the term “Bankruptcy Law”
means Title 11 of the United States Code or any similar federal or state law for
the relief of debtors.  The term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.
 
Section 6.2.  Acceleration.  If an Event of Default occurs and is continuing,
the Holder hereof by notice to the Company, may declare the remaining principal
amount of this Debenture, together with all accrued interest, to be due and
payable.  Upon such declaration, the remaining principal amount as well as any
accrued but unpaid interest shall be due and payable immediately.

 
 

--------------------------------------------------------------------------------

 
 
Section 6.3.  Covenants.  The Company hereby agrees to comply with each of the
following covenants, the breach or violation of which shall be deemed an Event
of Default hereunder.  Without the prior written consent of the Holders of at
least a majority of the outstanding Debentures:
 
a.             The Company shall not increase the compensation paid or payable
to any of its officers or directors by more than five percent (5%) in any one
calendar year;
 
b.            The Company shall at all times comply in all respects with the
reporting requirements of the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”), and shall take such action as is required from time to
time to continue and maintain the eligibility of the Company’s stockholders to
transfer securities without registration under the exemption provided by Rule
144 promulgated under the Act.
 
Article 7.  Record Ownership
 
Section 7.1.  Record Ownership.  The Company, or its attorney, shall maintain a
register of the holders of the Debentures (the “Register”) showing their names
and addresses and the serial numbers and principal amounts of Debentures issued
to or transferred of record by them from time to time.  The Register may be
maintained in electronic, magnetic or other computerized form.  The Company may
treat the person named as the Holder of this Debenture in the Register as the
sole owner of this Debenture.  The Holder of this Debenture is the person
exclusively entitled to receive payments of interest on this Debenture, receive
notifications with respect to this Debenture, convert it into Common Stock and
otherwise exercise all of the rights and powers as the absolute owner hereof.
 
Section 7.2.  Registration of Transfer.  Transfers of this Debenture may be
registered on the books of the Company maintained for such purpose pursuant to
Section 7.2 above (i.e., the Register).  Transfers shall be registered when this
Debenture is presented to the Company with a request to register the transfer
hereof and the Debenture is duly endorsed by the appropriate person, reasonable
assurances are given that the endorsements are genuine and effective, and the
Company has received evidence satisfactory to it that such transfer is rightful
and in compliance with all applicable laws, including tax laws and state and
federal securities laws.  When this Debenture is presented for transfer and duly
transferred hereunder, it shall be canceled and a new Debenture showing the name
of the transferee as the record holder thereof shall be issued in lieu
hereof.  When this Debenture is presented to the Company with a reasonable
request to exchange it for an equal principal amount of Debentures of other
denominations, the Company shall make such exchange and shall cancel this
Debenture and issue in lieu thereof Debentures having a total principal amount
equal to this Debenture in such denominations as agreed to by the Company and
Holder.
 
Section 7.3.  Lost Debentures.  If this Debenture becomes defaced or mutilated
but is still substantially intact and recognizable, the Company or its agent may
issue a new Debenture in lieu hereof upon its surrender.  Where the Holder of
this Debenture claims that the Debenture has been lost, destroyed or wrongfully
taken, the Company shall issue a new Debenture in place of the original
Debenture if the Holder so requests by written notice to the Company actually
received by the Company before it is notified that the Debenture has been
acquired by a bona fide purchaser and the Holder has delivered to the Company an
indemnity bond in such amount and issued by such surety as

 
 

--------------------------------------------------------------------------------

 

the Company deems satisfactory together with an affidavit of the Holder setting
forth the facts concerning such loss, destruction or wrongful taking and such
other information in such form with such proof or verification as the Company
may request.


Sectin 7.4.  Indemnification for Transfers.  In the event any Holder transfers
all or any portion of the Debenture, the Holder hereby assumes liability for,
and hereby agree to pay, protect, defend (at trial and appellate levels and with
attorneys, consultants and experts reasonably acceptable to Company), and save
Company harmless from and against, and hereby indemnify Company from and against
any and all liens, damages, (including, without limitation, punitive or
exemplary damages) losses, liabilities, obligations, settlement payments,
penalties, fines, assessments, citations, directives, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements and
expenses of any kind or of any nature whatsoever (including, without limitation,
reasonable attorneys’, consultants’ and experts’ fees and disbursements actually
incurred in investigating, defending, settling or prosecuting any claim,
litigation or proceeding) (collectively “Costs”) which may at any time be
imposed upon, incurred by or asserted or awarded against Company, and arising
and proximately caused directly from or out of the subsequent transfer,
conveyance or other disposition of the any warrant, Common Stock or debenture of
the Company which results in a violation of, or otherwise disqualifies the
issuance of the such security from any federal and state exemptions from
registration which the Company relied on in issuing the such security.
 
Article 8.  Dilution.
 
The number of shares of Common Stock issuable upon conversion of the Debentures
shall be dilutive.  The Company’s executive officers and directors have studied
and fully understand the nature of the transactions contemplated by this
Debenture and recognize that the Debenture, if excercised will have a dilutive
effect on existing shareholders.  The board of directors of the Company has
concluded, in its good faith business judgment, that such issuance is in the
best interests of the Company.  The Company specifically acknowledges that its
obligation to issue additional shares of Common Stock is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.
 
Article 9.  Notices
 
Any notice which is required or convenient under the terms of this Debenture
shall be duly given if it is in writing and delivered in person or mailed by
first class mail, postage prepaid and directed to the Holder of the Debenture at
its address as it appears on the Register or if to the Company to its principal
executive offices. The time when such notice is sent shall be the time of the
giving of the notice.
 
Article 10.  Time
 
Where this Debenture authorizes or requires the payment of money or the
performance of a condition or obligation on a Saturday or Sunday or a public
holiday, or authorizes or requires the payment of money or the performance of a
condition or obligation within, before or after a period of time computed from a
certain date, and such period of time ends on a Saturday or a Sunday or a public
holiday, such payment may be made or condition or obligation performed on the
next

 
 

--------------------------------------------------------------------------------

 

succeeding business day, and if the period ends at a specified hour, such
payment may be made or condition performed, at or before the same hour of such
next succeeding business day, with the same force and effect as if made or
performed in accordance with the terms of this Debenture.  A “business day”
shall mean a day on which the banks in California are not required or allowed to
be closed.
 
Article 11.  Waivers
 
The holders of a majority in principal amount of the Debentures may waive a
default or rescind the declaration of an Event of Default and its consequences
except for a default in the payment of principal or conversion into Common
Stock.
 
Article 12.  Rules of Construction
 
In this Debenture, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the sense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in the Debenture are inserted for convenience of
reference only, and they neither form a part of this Debenture nor are they to
be used in the construction or interpretation hereof.  Wherever, in this
Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture.


Article 13.  Governing Law
 
The validity, terms, performance and enforcement of this Debenture shall be
governed and construed by the provisions hereof and in accordance with the laws
of the State of California applicable to agreements that are negotiated,
executed, delivered and performed solely in the State of California.  The
prevailing party in any dispute arising hereunder shall be entitled to recover
all of its reasonable attorney’s fees and costs of defense, prosecution or
litigation.


Article 14.  Litigation


 (a)           Forum Selection and Consent to Jurisdiction.  Any litigation
based thereon, or arising out of, under, or in connection with, this agreement
or any course of conduct, course of dealing, statements (whether oral or
written) or actions of the Company or Holder shall be brought and maintained
exclusively in the state or federal courts of the State of California, city of
Los Angeles.  The Company hereby expressly and irrevocably submits to the
jurisdiction of the state and federal courts of the State of California, city of
Los Angeles, for the purpose of any such litigation as set forth above and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with such litigation.  The Company further irrevocably consents to
the service of process by registered mail, postage prepaid, or by personal
service within or without the State of California.  The Company hereby expressly
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any
such litigation has been brought in any inconvenient forum.  To the extent that
the Company has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice,

 
 

--------------------------------------------------------------------------------

 

attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself or its property, the Company hereby irrevocably waives such
immunity in respect of its obligations under this agreement and the other loan
documents.


 (b)           Waiver of Jury Trial.  The Holder and the Company hereby
knowingly, voluntarily and intentionally waive any rights they may have to a
trial by jury in respect of any litigation based hereon, or arising out of,
under, or in connection with, this agreement, or any course of conduct, course
of dealing, statements (whether oral or written) or actions of the Holder or the
Company.  The Company acknowledges and agrees that it has received full and
sufficient consideration for this provision and that this provision is a
material inducement for the Holder entering into this agreement.


 (c)           Submission To Jurisdiction.  Any legal action or proceeding in
connection with this Debenture or the performance hereof must be brought in the
federal courts located in the State of California and the parties hereby
irrevocably submit to the exclusive jurisdiction of such courts for the purpose
of any such action or proceeding.


 IN WITNESS WHEREOF, the Company has duly executed this Debenture as of the date
first written above.
 

MATERIAL TECHNOLOGIES, INC.
a Delaware corporation
 
By: /s/ Robert Bernstein
Robert Bernstein
Chairman and CEO
KREUZFELD LTD.
a Swiss corporation
 
By:____________________


Markus Winkler

sole officer

                                                                                             




[Signature Page to Convertible Debenture]


 
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


NOTICE OF CONVERSION


(To be Executed by the Registered Holder upon Conversion.)


The undersigned hereby irrevocably elects, as of ______________, 200  to convert
$_________________ of the Debentures into Shares of Common Stock (the “Shares”)
of Material Technologies, Inc., a Delaware corporation (the “Company”).


Date of Conversion_________________________________________


Applicable Conversion Price_________________________________


Number of Shares Issuable upon this conversion______________


Signature___________________________________________________
[Name]
Address_____________________________________________________


____________________________________________________________


Phone______________________   Fax___________________________


 
 
 

 

 
 

--------------------------------------------------------------------------------

 
 
Assignment of Debenture


The undersigned hereby sell(s) and assign(s) and transfer(s) unto




(name, address and SSN or EIN of assignee)


Dollars ($                                )                  
(principal amount of Debenture, $1,000 or integral multiples of $1,000)


of principal amount of this Debenture together with all accrued and unpaid
interest hereon.


Date:                                  Signed:                                                                                    
  
                                                                     (Signature
must conform in all
                                                                     respects to
name of Holder shown
                                                                     of face of
Debenture)




 
 
 

 

 
 

--------------------------------------------------------------------------------

 
 